                              Case 18-12684-LSS          Doc 239        Filed 02/27/19        Page 1 of 2



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

             In re                                                    §     Chapter 11
                                                                      §
             FAIRWAY ENERGY, LP, et al.,1                             §     Case No. 18-12684 (LSS)
                                                                      §
                               Debtors.                               §     (Jointly Administered)
                                                                      §
                                                                      §     Ref. Docket No. 141

                              NOTICE OF (I) REVISED BID DEADLINE AND (II)
                          RESCHEDULED DATE FOR AUCTION AND SALE HEARING

                         PLEASE TAKE NOTICE that on January 9, 2019, the United States
         Bankruptcy Court for the District of Delaware entered its Order (A) Authorizing and Approving
         Bidding Procedures in Connection with the Sale of Substantially All of the Debtors’ Assets, (B)
         Approving Procedures for Determining Cure Amounts for Executory Contracts and Unexpired
         Leases, (C) Approving the Form and Manner of Notices in Connection with the Sale of
         Substantially All of the Debtors’ Assets and the Assumption and Assignment of Executory
         Contracts and Unexpired Leases in Connection Therewith, (D) Scheduling a Hearing on
         Approval of the Proposed Sale of the Debtors’ Assets, and (E) Granting Related Relief [Docket
         No. 141] (the “Bid Procedures Order”). The Bid Procedures Order approved, among other
         things, the implementation of certain Bidding Procedures2 in connection with the disposition of
         all or substantially all of the Assets.3

                        PLEASE TAKE FURTHER NOTICE that the deadline to submit a bid on the
         Assets was established as February 27, 2019 at 4:00 p.m. (ET) (the “Bid Deadline”).

                       PLEASE TAKE FURTHER NOTICE that the Debtors, with the consent of the
         Riverstone, have extended the Bid Deadline to March 13, 2019 at 4:00 p.m. (ET) (the “New Bid
         Deadline”).

                        PLEASE TAKE FURTHER NOTICE that, as a result of the establishment of
         the New Bid Deadline, the Auction previously scheduled for March 7, 2019 at 10:00 a.m. (CT) at
         the offices of counsel to the Debtors, Haynes and Boone, LLP, 1221 McKinney, Suite 2100,
         Houston, Texas 77010, is adjourned and will commence on March 25, 2019 at 10:30 a.m. (CT),
         at the same location.



         1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
         number, include: Fairway Energy, LP (4200); Fairway Energy Partners, LLC (7914); and Fairway Energy GP, LLC
         (7808). The location of the Debtors’ service address is Three Riverway, Suite 1550, Houston, Texas 77056.
         2
           All terms not otherwise defined herein shall have the meanings ascribed to them in the Bid Procedures Order.
         3
           The Bidding Procedures included a reservation of rights whereby the Debtors reserved their rights to, without
         limitation, in consultation with Riverstone, extend the deadlines set forth therein with respect to any or all Bidders,
         adjourn the Auction, and adjourn the Sale Hearing.
01:24206911.1
         4825-5416-4105 v.1
                              Case 18-12684-LSS   Doc 239     Filed 02/27/19    Page 2 of 2



                       PLEASE TAKE FURTHER NOTICE that the Sale Hearing scheduled for
         March 13, 2019 at 10:30 a.m. (ET) has been adjourned and will commence on March 28, 2019 at
         11:00 a.m. (ET).

                        PLEASE TAKE FURTHER NOTICE that the incremental deadlines
         established by the Bid Procedures Order that fell between the Bid Deadline and the Sale Hearing
         have each been extended by approximately two weeks. For ease of reference, a chart
         summarizing these deadlines, and the manner in which they have been extended, is set forth on
         Exhibit A hereto.


         Dated: Wilmington, Delaware
                February 27, 2019                 HAYNES AND BOONE, LLP
                                                  Patrick L. Hughes (admitted pro hac vice)
                                                  Kelli S. Norfleet (admitted pro hac vice)
                                                  Martha Wyrick (admitted pro hac vice)
                                                  1221 McKinney Street, Suite 2100
                                                  Houston, Texas 77010
                                                  Telephone: (713) 547-2000
                                                  Facsimile: (713) 547-2600

                                                  -and-

                                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                  /s/ Kenneth J. Enos
                                                  Edmon L. Morton (No. 3856)
                                                  Kenneth J. Enos (No. 4544)
                                                  Elizabeth S. Justison (No. 5911)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253

                                                  ATTORNEYS FOR THE DEBTORS
                                                  AND DEBTORS IN POSSESSION




01:24206911.1

         4825-5416-4105 v.1                               2
